 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CYMEYON HILL,                                     No. 2: 19-cv-1331 KJN P
12                        Plaintiff,
13             v.                                       ORDER & FINDINGS &
                                                        RECOMMENDATIONS
14    JEFF LYNCH, et al.,
15                        Defendants.
16

17            By order filed August 29, 2019, plaintiff’s complaint was dismissed, and thirty days leave

18   to file an amended complaint was granted. (ECF No. 15.) On September 9, 2019, plaintiff filed a

19   notice of change of address. (ECF No. 16.) On September 11, 2019, the Clerk of the Court re-

20   served the August 29, 2019 on plaintiff at his new address. Thirty days from September 11, 2019

21   passed, and plaintiff has not filed an amended complaint, or otherwise responded to the court’s

22   order.

23            Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court shall appoint a

24   district judge to this action; and

25            IT IS HEREBY RECOMMENDED that this action be dismissed without prejudice. See

26   Local Rule 110; Fed. R. Civ. P. 41(b).

27            These findings and recommendations are submitted to the United States District Judge

28   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
                                                       1
 1   after being served with these findings and recommendations, plaintiff may file written objections

 2   with the court and serve a copy on all parties. Such a document should be captioned

 3   “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that

 4   failure to file objections within the specified time may waive the right to appeal the District

 5   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 6   Dated: October 28, 2019

 7

 8

 9
     Hill1331.fta
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
